 GIFFORD-HILL & CO. INC.Gifford-Hill & Co.,Inc., and General Teamsters LocalNo. 528 and Laborers'International Union of NorthAmerica,Local No. 438.Case 10-CA-8010February 3, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn June 25, 1970, Trial Examiner Stanley N. Ohl-baum issued his Decision in the above-entitled mat-ter, finding that Respondent had engaged in and wasengagingin certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. He further found that Re-spondent had notengagedin certain other unfair la-bor practicesallegedin the complaint and recom-mended that suchallegationsbe dismissed. Thereaft-er, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief, the Gen-eral Counsel filed cross-exceptions and a supportingbrief, and the General Counsel filed an answer to amotion contained in Respondent's brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as hereinafter modified.1.The record establishes that after Respondent'struckdrivers walked off the job on September 9, 1969,to support their demand for increased wages, employ-eeMiddlebrook was approached by Sales ManagerJeffreys, who asked, "Why did you buck against thecompany?" When Middlebrook replied that he hadjust gone along with the crowd, Jeffreys stated, "Youknow how the union is. Trying to get a union in hereis just like out at Whitley. They had a union and lookwhat happened to them. They bought the union out,and Whitley's got money, but Gifford-Hill has gotmore money than they've got, and they could buythem out." The Trial Examiner, taking note of the"easy relationship" between Middlebrook and Jef-freys established by the record, concluded that thisconversation "partakes of the character of an offhandobservation or commentary not rising to the level ofa threat of the futility of collective bargaining." In our337view, Jeffreys' remarkswereclearly coercive. A state-ment by amanagementofficial that the employermight well attempt to thwart the employees' desire forcollective representation by bribingunionofficialsinto impassivityseems tous to be a most flagrant formof coercion. The cordial relationship between Jeffreysand Middlebrook would, if anything, have only in-vested Jeffreys' remarks witha greaterdegree of plau-sibility.We find Jeffreys' threat to be violative ofSection 8(a)(1).2.As noted, on September 9, after requesting andbeing refused a pay raise, Respondent's truckdriverswent on strike. On thesameday, Respondent senttelegramsto the strikers,servingnotice that if they didnot report to work on September 10, the Companywould begin hiring replacements. The drivers re-turned to work on September 10. After work, GeneralManager Hooper held ameetingwith the employees,which he opened by stating, "The company wouldn'ttolerate with thisnonsense,and if it was necessary, thecompany would replace every man withsomeoneelse."The Trial Examinercommentedabout this remark:No illegalityiscomplainedofregardingRespondent's actions or words of September 10.... It may be remarkedin passing,however, thatHooper's statements indicating that the Compa-ny did not desire a repetition of the walkout ofthe previous day, but would if necessary hire re-placements, were in effect what it had previouslystated to be its lawful intention.In his exceptions, the General Counsel notes that aremark similar to one described aboveis alleged in thecomplaint to have occurred "on or about September4, 1969" and is set out in some detail in the GeneralCounsel's response to Respondent's pretrial requestfor a bill of particulars. In view of these facts, webelieve it fair to say that the question of the unlawful-ness of this statement was comprehended by the com-plaint.We further believe that Hooper's statementconstitutes a threat, in violation of Section 8(a)(1). Weagree with the General Counsel's argument that "it isone thing for a company to inform employees thateconomic strikers are subject to replacement andquite another thing to tell them that [the Company]will not tolerate protected concerted activity and thenthreaten to replace every man in the plant with some-one else."Collective activityis not "nonsense"; em-ployers, by law, are obliged to "tolerate" it; and theright to replace strikers may not be usedas a generaland unqualified threat to frustrateit.Because we findthatRespondent's stated refusal to "tolerate" the"nonsense" of collective action inevitably colored theunspecific reference to the possibility of replacementof all the employees, we conclude that Respondentthereby violated Section8(a)(1).188 NLRB No. 45 338DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Among the issues tried at the hearing was thequestion of whether Respondent had, in violation ofSection 8(aX3), discriminatorily discharged or refusedto reinstate employee Richard Clark. Subsequent tothe hearing, Respondent moved the Trial Examiner toreopen the record, based upon a newspaper clippingreferring to the arrest of Richard Clark on variouscharges. In his Decision, the Trial Examiner pointedout that only convictions, and not simply arrests,could affect his determination as to Clark's credibili-ty.He also stated, "Furthermore, the issues of credi-bility involved in my conclusion that Clark wasdenied reinstatement on October 20 for discriminato-ry reasons are in relevant aspect of such relativelyminor nature that they would not affect that conclu-sion even if I were to conclude Clark to be defectiveinmoral character."With its brief to the Board, Respondent has at-tached copies of documents purporting to show thatClark has, since the hearing in this case, been convict-ed of five armed robberies for which he is now serving15 years in prison. In its brief, Respondent arguesboth that any backpay and reinstatement rights ofClark should be terminated because of the convictionand that the case should be remanded to the TrialExaminer for a further credibility determination, tak-ing cognizance of the convictions. The General Coun-sel agreeswith the first contention. We also agree thatClark need not be offered reinstatement and that hisbackpay should end as of the time he became una-vailable for employment as a result of his arrest, andour Order so provides.KecoIndustries, Inc., 121NLRB1213. However, we further believe that it is unneces-sary to remand the case to the Trial Examiner forfurther credibility resolution in the particular circum-stances of this case. We note that Clark's testimonyabout being called a "trouble maker" on the day of histerminationwas fully confirmed by employeeMiddlebrook's credited testimony, which the TrialExaminer found to be "highly impressive"; and thatClark's credibility is irrelevant to the Trial Examiner'sanalysis that Respondent would logically have reem-ployed Clark on October 20 when it needed a driverbadly, had it not wished to keep him unemployed forother unlawful reasons. Since it appears that, given allthe evidence and findings by the Trial Examiner,Clark's testimony is not crucial to the case, we find itunnecessary to remand this matter to the Trial Exam-iner.THE REMEDYAs discussed, we modify the remedy recommendedby the Trial Examiner to provide that Respondentneed not offer reinstatement to Richard Clark andthat Respondent only be liable for backpay to Rich-ard Clark from October 20, 1969, until the date uponwhich he became unavailable for further employmentwith Respondent by virtue of his arrest upon the crim-inal charges alluded to above. In all other respects,with the exceptions noted in our Order, we adopt theTrial Examiner's recommended remedy and order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thattheRespondent, Gifford-Hill & Co., Inc., Atlanta,Georgia, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order, as herein modified:1.Add the following as paragraph 1, e, and reletterthe subsequent paragraphs accordingly:"e. Threatening any employee that it might attemptto render useless the selection of a bargaining repre-sentative by bribing the officials of such a representa-tive."2.Delete paragraph 2, a, and substitute the follow-ing:"a.Make Richard Clark whole for any loss of payand emoluments, in the manner set forth in The Rem-edy section of the Board's Decision."3. In footnote 27 of the Trial Examiner's Decision,-substitute "20" for "10" days.4.Substitute the attached Appendix for the TrialExaminer's Appendix.CHAIRMAN MILLER, concurring in part and dissentingin part:I do not find sufficient basis in the record for re-versing the Trial Examiner as to the two 8(axl) allega-tions which he dismissed and which my colleaguesfind violative of the Act. It seems to me that the actscomplained of must be viewed in the totality of therecord, which the Trial Examiner is in a better posi-tion to evaluate than we are. In all other respects, Iagree with my colleagues' disposition of the case.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunityto present evidence and arguments, the National La-bor Relations Board has decided that we, Gifford-Hill GIFFORD-HILL& CO. INC.& Co., Inc., have violated the National Labor Rela-tions Act, and we have been ordered to post this no-tice:The National LaborRelationsAct gives you, asan employee, these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of your own choosingTo act together with other employees tobargain collectively or for other mutual aidor protection; and,If you wish, not to do any of these things.Accordingly,we assureyou that:WE WILL NOT do anything that violates any ofyour rights listed above.WE WILL pay Richard Clark for his loss of wag-es and benefitscaused by our discriminationagainst him.WE WILL NOT refuse or fail to hire, rehire rein-state, or reemploy any employee because of hisunion membership, views, or activities; or be-cause he has engaged in any lawful activity underthe Act.WE WILL NOTinterrogateany employee in vio-lationof the Act,as tohisor any otheremployee's union membership or sympathies,nor as to his or any other employee's union orother activities which he has the right to entertainor engagein under the Act.WE WILL NOT directly or indirectly require orask any employee to report back to us on theUnion (or any other protected activity) of anyother employee.WE WILL NOT threaten that we will discharge orin any other way retaliate or take any reprisalagainst any employee because he is a member ofor joins, or is thinking of joining, a union, orbecause he engages or is thinking of engaging inany activity allowed under the Act.WE WILL NOT threaten that we will close any ofour plants if they become unionized, or if em-ployees become or remain union members, or ifemployees continue to engage in union activityor any other activity they have a rightto engagein under the Act.WE WILL NOT discourage membership in or law-ful activities on behalf of General Teamsters Lo-cal No. 528 or Laborers'InternationalUnion ofNorth America, Local No. 438, or other labororganizations of our employees, by refusing to339hire, rehire, reinstate, or reemploy any employee,or by threatening discharge or other retaliation,or by threatening to close any of our plants, or byotherwise discriminating against any employee inregard to hire or tenure of employment or anyterm or condition of employment, because of hisunion membership or activity, or because of anyother lawful activity under the Act.WE WILL NOT threaten to "buy out" a union ifour employees choose to be represented by one.GIFFORD-HILL & CO., INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Peachtree Building, Room 701, 730Peachtree Street,N.E.,Atlanta,Georgia 30308,Telephone 404-526-5760.TRIAL EXAMINER'S DECISION1.PRELIMINARY STATEMENT. ISSUESSTANLEY N.OHLBAUM.Trial Examiner:This case,broughton for trialby a complaint and notice of hearing issued bythe General Counsel of the NationalLaborRelations Boardthrough the Board'sRegional Director for Region 10 onDecember23, 1969,'based upon a charge filed on the previ-ous October 23, as amended on December 17, alleging vio-lations of Section 8(a)(1) and(3) of the National LaborRelationsAct, asamended,(29 U.S.C. Sec.151et seq.;"Act"), washeard before me in Atlanta, Georgia,on Feb-ruary 25-26, 1970, withall parties participating throughoutby counsel,who were afforded full opportunity to presentevidence and contentions, propose findings and conclu-sions,and filebriefs.Subsequent to the hearing,time having1Hereafter, unless otherwise specified,all dates are 1969. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen extended upon application of Respondent, on April20, 1970, briefs were received, which, together with the evi-dence, have been carefully considered.The central issues in the case are whether Respondent, inviolation of the Act, interrogated and threatened employeeswith relation to union membership or adherence, solicitedemployees to become informants on the subject of fellowemployees' union activities, and took certainsubjectreprisals (including transfer, suspension, discharge, and re-fusal to hire) against union adherents.Upon the entire record 2 and my observation of the testi-monial demeanor of the witnesses, I make the following:Respondent's plant in downtown Atlanta since the incep-tion of Respondent's Atlanta operations, who had beenpromoted to lead driver 4 there with a pay increase in May,approached Respondent's production manager, CharlesMcCall, and informed him `that the drivers elected me tobe their spokesman, and ask them [i.e., Respondent Compa-ny] about more money." McCall told Clark "that the com-pany couldn't pay the driversanymore money. That he[McCall] wanted more money, too." Clark reported theforegoing to the other drivers at a meeting that afternoonFINDINGSAND CONCLUSIONSIIPARTIES;JURISDICTIONAt all material times,Respondent Employer has been andis a Delaware corporation,with a main office and threeplants in or near Atlanta,Georgia,engaged in the manufac-ture and sale of ready-mixed concrete.Inuring the 12-monthrepresentative period immediately preceding issuance of thecomplaint,Respondent sold finished products valued inexcess of$50,000,to customers within Georgia who in turneach sold and shipped goods valued in excess of $50,000directlyin interstate commerce to customers outside ofGeorgia.I find that at all material times Respondent has been andis an employer engaged in commerce within the meaning ofSection 2(2), (6), and(7), and theUnions(Charging Parties,individually and jointly)are labor organizations within themeaning ofSection 2(5)of the Act; and that assertion ofjurisdiction herein is proper.III.ALLEGED UNFAIR LABOR PRACTICESRespondent commenced operations in its Atlanta Con-crete Branch in March, 1969, and now operates three ready-mixed concrete plants in or near Atlanta (including Plant 61["1"] in downtown Atlanta and Plant 62 in Chamblee). Atthe times here material its officials, all concededly supervi-sors within the meaning of the Act, were Darrow Hooper,general manager; Jerry Jeffreys, sales manager; and CharlesMcCall, production manager.A.Events of SeptemberAs amended at the hearing (in respect to date), the com-plaint,as amplified by a bill of particulars, alleges that oneptember 9 Respondent's production manager, McCall,threatened employees with discharge or other reprisal forunion adherence or engaging in protected concerted activi-ty; that, on the same date, Respondent's general managerHooper, voiced a similar threat; and that, also on that day,Respondent's salesmanager, Jeffreys, warned that unionadherence would be futile.For a clearer comprehension of the events of September9, as well as of those which followed, it is helpful to knowwhat occurred on September 8.1.September 8 JOn September 8, Richard Clark, a truckdriver at2Hearing transcriptas corrected in respect to obvious and typographicalerrors shown on attached"Appendix B "2.September 9On the following morning,September 9, all drivers re-ported to Plant 61 at 6:30 a.m. (their regular reporting time)but did not work.At around 6:45, according to Clark'suncontradicted credited testimony:Mr. McCall called down to the Plant 61 and asked me[Clark]what was the trouble,and I told him that thedrivers refused to go to work unlessen they made someagreement about making more money.5At this pointMr. McCall told me to tell the drivers they either getthe trucks in the white,6or get the hell off companyproperty.... At this time,after he told me to tell thedrivers to get the trucks in the white,I then replied andtold him that the drivers refused to go to work. Thatthey wanted more money....At this time Mr. McCallmade the same statement,and told me to tell the driv-ers to get the trucks in the white or else get the hell offthe company property.After Clark relayed this message to the drivers, they leftRespondent's premises and went across the street. SoonthereafterMcCall,accompanied by General Manager Dar-row Hooper, arrived and queried each driver individuallyabout whether he was going to work,in each case receivinga turndown.The drivers then proceeded in a groupto theunion hall, where they signed a document,which they calla " etition,"addressed to Hooper and captionedNO-TICE,"stating:WE, THE UNDERSIGNED EMPLOYEES OF GIF-FORD HILLCEMENT COMPANY HAVE AT-TENDEDA UNIONMEETING WITH THELABORERS'&TEAMSTERS AT 1004 EDGE-WOODAVE, N.E. AND JOINED THE TWO UN-IONS AND WISH TO INFORM THE COMPANIESOF OURACTIONS.WE ARE ASKING YOU TORECOGNIZE THESE TWO UNIONS AS OURCOLLECTIVEBARGAINING AGENTS CON-CERNING ALLMATTERS PERTAINING TOWAGES,HOURS,AND WORKING CONDI-TIONS.THESE ARE OUR SIGNATURES BE-LOW:There follow 18 written names,including Richard Clark, aswell as James Middlebrook and Joe Louis Wright(the firsttwo signatures on the"petition"),all of whom figure promi-nently in the events further to be described.At the bottomof the "petition"are written the names of the two Unions3 Based upon uncontroverted credited testimony of General Counsel wit-ness Richard Clark.Charles McCall did not testify4 Respondent's general manager, Hooper, testified that a lead driver isresponsible for training new drivers but is without supervisory authorityAt this time,Clark's hourly rate as lead driver was $2.60, his rate asordinary driver having been $2.42.6Company "radio code 'white'means the trucks are checked out andready for loading" GIFFORD-HILL& CO. INC.appearing in the caption of the instant proceeding;and the" etition indicates that a copy was for the National LaborRelations Board.It is conceded that this document and alsoa letter dated September 10 to Respondent from the Unionsrequesting recognition and collective bargaining were re-ceived by Respondent Friday September 12.After signing this "petition"to the Company to bargaincollectively,the drivers returned to or near Plant 61 around12:30, at which time Clark,lead driver of Plant 61 andBatchelor,lead driver of Plant 62,(Batchelor was alsoamong the signatories to the "petition")as designees of thedrivers,entered the lant and upon informing McCall that"the drivers wantedpto come to some kind of conclusionabout wanting to try to make a settlement,"a meeting wasarranged for 1:00 p.m. at the Company's office,elsewherein Atlanta.At this meeting, in addition to Clark and Batche-lor as the employees'spokesmen,were,representing man-agement,General Manager Hooper,ProductionManagerMcCall,and Personnel Manager Miller. As credibly narrat-ed by Clark:Mr. Hooper asked us what seemed to be the problem.So I [Clark]told him that the onliest problem was thatthe drivers was asking for more money.They didn't feelthey was getting paid a fare wages for handling thosetrucks.So Mr.Hooper say, "Well, the company cannot af-ford to pay you any more money at the present time."So at this time we sit and we talk. And then I askedMr. Hooper why was the drivers out in Dallas, Texasreceiving more wages than what we was making, so Mr.Hooper then replied and asked Mr. Miller,say, "Howmuch is the drivers in Dallas making?"At this time Mr. Miller returned to him and say, "Ido not recall at the present,but I will call out there andfind out,"and which he didn't call for the time we wasin the office.So the conversation still led on about more money,but Mr.Hooper stated that the company just couldn'tafford to pay the drivers any more money at the presenttime.And at this time Mr.Hooper said,"Well, this is noway to do this.... If you peoples have a problem youshould come to us as a individual."And I told him that we came as a groin, and at thistime Mr. Hooper made the remark, say, Every grouphas a leader.Every mob has a leader."And I told him that it wasn't no one leader.That weallwas coming as a group,and trying to seek moremoney.So we talked for a little longer,stillon the sameconversation on wages.And at this time Mr.Hooper say, `Well, you all willreceive telegrams in the morning through the mail, andifyou do not report back to work,you will be re-placed."Respondent's general manager,Hooper,the only witnesspresented on Respondent's behalf relative to the foregoing,testified that when he learned early in the morning of Sep-tember 9 that the Plant 61 drivers were not worlcing, heconsulted with lead drivers Clark(Plant 61)and Batchelor(Plant 62),who told him thatThe drivers...needed more money or they were notgoing to work that day....I [Hooper] told them thattherewould be a time and place for discussion aboutwages,and that first we should get the trucks in thewhite,and get our business transacted....They saidthey had to have it now or they would not work... .Iasked each one of them individually if they were341going to work that day.... Each driver and each of theutility men at Plant 1 [i.e.,Plant 61]declined.They saidthey were not going to work thatday. They said, "Wearepart of the group and whatever they do." ...I toldthem thatthey had five minutes to punch the clock andget their trucks in the white,or I would have to considerthat theyhad quit their job.... I retired to the plantto give them time to discuss what they were going to do,and waited the five minutes and at the end of the fiveminutes I asked them again if they were going to workthat day, as a group,and they said-rather,I said, "Weneed to get our business done.Are you going to work?"Hooper received no satisfactory response.Since the driv-ers did not return to work at this time,Respondent wasunable to make any deliveries to customersthat day.7Still according to Hooper,at the conference in his officein the early afternoon ofthe same day (September 9) withClarkand Batchelor, attendedby McCall andMiller as wellas Hooper on behalf of management 8, Clark stated. that the men were unanimous in their feeling, andthat theyhad to have a higher wage rate . . . orthey wouldnot be able to continue work for Gifford-Hill.... I told them that we reviewed wages annually,and that inJanuary [1970] we would take a look at thewage rates and they would be adjusted if we felt like ifthey shouldbe.... We [indicatedour problem with the[Company's]Dallas Personnel office, [which had] ad-vised that we should send each one of[the employees]a telegram that dayto report the following day,or thatwe would proceed to replace them in theirjob.Wewould hire new emplo ees for their job. And I statedthis to Richard [Clark] and Eddie[Batchelor] duringthat conversation....My understanding of the compa-ny position at that point was that they would be termi-natedif theydid not show up the next morning....Replaced. That is,as soon as their job was filled, theywould be terminated .9In line with this warning,on the same day, September 9,Respondent dispatched to the drivers individual telegramsstating:YOU ARE INSTRUCTED TO REPORT TO WORK AT 6.30 A M SEPTEM-BER 10,1969 AT YOUR ASSIGNEDPLANTIF YOU FAIL TO RETURN TOWORK AT THAT TIME,THE COMPANY WILL COMMENCE HIRINGREPLACEMENTS YOU ARE ADVISED THAT YOUR JOB WILL REMAINOPEN UNTIL SUCH TIME AS THE COMPANY HAS EMPLOYED AN-OTHER PERSON TO REPLACE YOUHooper in general terms denies "threatening" to fire or takeany reprisal against any employee for not reporting to workor for pursuing organizational activities of the nature de-With regard to the foregoing events of September 9, deal-in first with the alleged threats of discharge or other repris-alor union adherence or support,attributed to McCall onor about that date,viewing the testimony of GeneralCounsel's witnesses in its most favorable light, I find thoseallegations not established.The most that the evidence-uncontroverted as it isby McCall-shows,is that after Mc-Call, onSeptember 8, rejected the request of Clark for awage raise for the drivers, McCall again on September 97However,there was no loss from hardening of any cement, since, astestified by Hooper,no cement is released into a truck from the hatchingroom until the truck pulls into place under the cement batch deliveringapparatusOnlyHooper testified9 Hooper also testifiedthat Clarkqueued him concerning the Company'salleged higher wage rate in Dallas, which Hooper was unable to confirm orotherwise because"the line wasbusy"when he called 342DECISIONSOF NATIONALLABOR RELATIONS BOARDrejected such a demand by the drivers concertedly.McCall'speremptory order to the drivers on September 9 to "eitherget the trucks in the white,or get the hell off companyproperty,"was merely a crudely expressed refusal to grantor entertain a request for a wage increase,as distinguishedfrom a threat of discharge or other retaliation for engagingin union or o,',er protected concerted activity.Respondent,through McCall, of course had the right to refuse a payincrease without being in violation of the Act for so doing;the fact that it did so in ungentlemanly fashion does notviolate the Act. I can discern nothing in McCall's words oracts on or around September 9 comprising a threat of dis-charge or other reprisal for engaging in concerted activityprotected under the Act. Under the evidence here supplied,McCall simply did not say so nor so act,nor may such aninference justifiably be drawn from what he said or did atthat time.It is accordingly found that the allegation is notestablished.Proceeding to the allegation that General ManagerHooper made a similar threat or threats at or around thistime,General Counsel's proof shows that Hooper first en-tered into the picture on the morning of September 9 when,after the drivers walked off following McCall's turndown oftheir wage raise request,Hooper arrived on the scene and,with Mcall, queried each driver individually as to whetherhe intended to work.It is not contended that this was illegal.Hooper's next activity was to meet with the drivers'repre-sentatives,Clark andBatchelor,at the Company's officeson the afternoon of September 9, resulting in another turn-down of their request for more money,and the notificationthat drivers who failed to report for work the next daywould be replaced.Since Respondent was under no obliga-tion to grant a wage increase and since it had the right tocontinue its business by replacing economic strikers, I amunable to discern anything unlawful about this.10 It is ac-cordingly found that the evidence fails to establish that, asalleged in the complaint and bill of particulars, as amendedat the trial,Respondent through General Manager Hooperon or about September 9 threatened employees with dis-charge or other reprisal for union adherence or protectedconcerted activity.Also on September 9, as Respondent's truckdriver JamesMiddlebrook was on his way to hang up his truck keys, hewas stopped by Sales Manager Jerry Jeffreys,who "askedme [Middlebrook], `Why did you buck against the compa-ny?' ....I said, `Ididn't buck.Ihad to follow the crowd.Iust went along with the crowd.'And he [Jeffreys] said,`You know how the Union is. Trying to get a Union hereis just like out at Whitley.They had a Union and look whathappened to them.They bought the Union out. AndWhitley's got money, but Gifford Hill has got more moneythan they've got,and they could buy them out."'AccordingtoMiddlebrook,this was the extent of the conversation onthis occasion.Jeffreys altogether denies the conversation.At the hearing,counsel for General Counsel stated, con-cerning the foreggoing,that"General Counsel is not seekinga findingthat 1VIr. Jeffreys interrogated this witness [Mid-dlebrook]."The complaint(par. 9)alleges of this episode,however,that Jeffrey's statement that Respondent could"buy ... out"the Union constituted a threat,ascribable toRespondent,that collective bargaining would be futile, suchas to violate Section 8(a)(1).10Although credited testimony of Clark shows that Hooper on this occa-sion also invited drivers to deal with Respondent individually rather than asa group, no violation of Section 8(a)(5)-nor derivatively of 8(a)(I)-ischarged or complained of here, and I therefore refrain from comment onwhether the indicated language and action constituted such a violationAs between Middlebrook,who impressed me as a sincerewitness worthy of being credited,and Jeffreys,who beforerelinquishingthe witness stand exhibited what impressedme as a degree of evasiveness and recollective de-ficiencies 11 I have no hesitation inpreferringand creditmas I do,Middlebrook's version of the described episode. It,does not follow,however,that the episode even as describedby Middlebrook comprised a violation of the Act as com-plained.By his own account(agreeing in this respect withJeffreys),Middlebrook had enjoyed an easy relationshipwith Jeffreys;asMiddlebrook put it, "I have been knowinghim for a long time.We always laugh and talk and teasewith each other."While this is not a license to violate theAct, nevertheless it is a circumstance which may color anepisodic incident.All circumstances considered,the quoted remark as-cribed byMiddlebrook to Jeffreys,which I believe and findwas in fact uttered,partakes of the character of an offhandobservation or commentary not rising to the level of a threatof the futility of collective bargaining,or as coercion-ladenor otherwise in violation of the Act,and I so find. Cf.N.L.R.B.v.M & W MarineWays,Inc.,411 F.2d 1070, 1073(C.A. 5).3.September 10On September 10, Respondents' drivers returned to work.After work, between 6 and 7 p.m., a meeting took placebetween the drivers andmanagement, including Hooper,McCall, and Miller. According to Clark (essentially corro-borated by General CounselwitnessesMiddlebrook andWright) the meeting was opened with Hooper stating for theCompany that "the company was no longer going to tol-erate withthe nonsensethat the drivers was doing of walk-ing off the job." There ensued a discussion as towhy thatthe drivers walked off from the job, and the samediscussionwas about more money. So at this time Mr. Hooper stillrestated and said that the company couldn't afford to paythe drivers any more money, and the conversation went onabout more money, so at this time [driver] Mr. Wright spoketoMr. Hooper and say, `I would like to have wall-to-wallcarpeting in my house and steaks in my refrigerator, and notwall-to-wall roaches and rats,' so at thistimeMr. Hooperthen pointed to Mr. Wright and said didn't he feel he waspaying a fair pay scale for driving a mixer. At this time Mr.Wright told him No; and then Mr. Wright asked Mr. Hoop-er, he said, `Well, why are the drivers out in Dallas makingmore money than we are making?' and Mr. Hooper thensay, 'If you want to go to Dallas I will be more than gladto give you a letter transferring you to Dallas."' GeneralCounsel witness Middlebrook, still in the employ of Re-spondent and testifying under subpeona, additionally re-called, in connection with management's statements that"they didn't want that [action of the preceding day] to hap-pen any more," that "They said we should come to them asan individual and explain the problems to them."12 GeneralCounsel witness Wright (also present at the meetin) addedthat Clark also indicated that in response to his Clark's)request on behalf of the drivers to McCall for more money(September8, supra),"Mr. McCall seemed to took him[Clark] as a child. He [McCall] didn't want to recognize himClark] as a grown man, the way he talked to him. He saidthat he [McCall) want more money hisself." Acknowledgingthat it was indeed he, Wright, who spoke up and raised the11When a witnesssuch as Jeffreys testifiesthathe doesnotrecall thatsomethingdidhappen,it is not the same as if he testifies thathe doesrecallthat something did not happen12 See fn 10,supra GIFFORD-HILL & CO. INC.question of why the Company was paying its employeesmore in Dallas than in Atlanta, Wright recalledresponse that "you can get a transfer if you want it ...willglaly recommend you to any one of the places you wantto go to," and that Hooper "said the company wouldn'ttoleratewiththis nonsense,and if it was necessary, thecompany would replace every man withsomeone else."Concerning the foregoing, General Manager Hooper,again presentedas Respondent's sole witnesson the subjectnotwithstanding the participation of other managementrepresentatives in the episode described, testified that at themeetin g betweenmanagementand the Company's entirehourly paid workforce in Atlanta, in the Company's prem-ises afterwork on September 10, there occurreda generaldiscussion. In the course of this, according to Hooper, heinformedthe group that "One thing that was particularlyembarrassingto me [Hooper] was that I ... had found outthat the [Company] wagerate inDallas was $2.60, and Iadmitted my error to the group, and said that I was sorrythat I had stated it so clearly [tto the contrary], and statedmy position that if any of them wanted to transfer to Dallas,Iwould be glad to give them a recommendation if theirrecord warranted it.Hooper testified that he also told theassembledemployees that "there is a way to handle prob-lems that isgood for the employee and good for the compa-ny, and to handle them on an organizedbasis, so that it doesnot disrupt our ability to serve ourcustomersin Atlanta."According to Hooper, he also "encouraged ... [that] indi-vidual problems ... be handled directly with their supervi-sor" after "business slows down" in the afternoon, while"group problems of wages we encouraged to be handled ina meeting, like we were conducting at that time ... whereall the hourly paid employees could participate in the dis-cussion."13 In response to a leading-type question on directexamination,Hooper denied telling the employees "that thecompany would not tolerate any' more nonsense and theway the drivers were doingwasntany way to do."14No illegality is complained of regarding Respondent'sactions or words of September 10. They are here describedbecause of relationship to the impact on succeeding events.Itmay be remarked in passing, however, that Hooper'sstatementsindicating that the Company did not desire arepetition of the walkout of the previous day but would ifnecessary hire replacements, were in effect what it had pre-viously stated to be its lawful intention.B.Events of OctoberIt is further alleged thata series ofunfair labor practiceswere committed by Respondent in the latter half of Octo-ber; namely, issuance of warning slips to employees forunion adherence or protected concerted activity (October13There is no evidenceof any suchmeetingat any time prior to theemployees'described collectiveactivityof September8-9; and there will berecalled the earlier actions ofthe Companyon those dates,including Mc-Call's terse,seemingly definitivepronouncementon September8 "that thecompany couldn't pay the driversany more money.That he [McCall)wantedmore money, too," andalso theCompany'sSeptember9 pointed order to thedrivers to "either get the trucks in the white, or get'the hell off companyproperty,"precipitating theirspeedy visitto and joiningthe Union Contraryto Hooper's testimony at the hearing,these as well as othercompany actionshardlybetoken theprofessed disposition (as testifiedby Hooper) that"Group problems ofwages we encouraged to behandledin a meetingwhereall the hourly paid employeescould participate in the discussion "14 In this connection, it will be recalledthat,notwithstandingthis answer,Hooper earlier testified,also on direct examination,thathe had indicated tothe employees"that there is a way to handle problemsthat is good for theemployee and good for the company.so that it does not disruptour abilityto serve our customers1134316 and 30,to employees Middlebrook and Wright);interro-gation and threats of discharge,or other reprisal for unionadherence or protected concerted activity(October 17 and20 by McCall); threats to close the plant in the event ofunionization or continuation of protected concerted activi-ty, as well as threats of discharge or other reprisal for suchadherence or activity(October 17,by Hooper;October 20,by McCall);discharge of an employee for union adherenceand for engaging in protected concerted activity,and refus-al for that reason to reinstate or rehire him (October 17 andthereafter,employee Clark);solicitation of an employee toan act as informer to Respondent on fellow-employees' un-ion and protected concerted activities(October 20, by Mc-Call); and suspension and job transfer of an employee forunion adherence and engaginggin protected concerted activ-ity (October 30, employee Wright).1.October 16When Respondent's Plant 61 truckdnver, James Middle-brook, was absent from work on or shortly before October16 because of illness, his wife notified the plant. At work thenext day, however, Production Manager McCall askedMiddlebrook why he had failed to notify, the plant. Al-though Middlebrook explained that his wife had done so,nevertheless McCall, indicating he had not heard about it,issued a"Write-Up Form" or ormal disciplinarywarningnotice to Middlebrook. This document states that Middle-brook had absented himself "without notification of thecompany as required" and that "This rule has been ex-plained to you before and must be complied with."McCall did not testify at all in this proceeding, and Hoop-er disclaimed knowledge of the circumstances of the episodeinvolving Middlebrook. Although the facts as testified to byMiddlebrook are accepted by me as true, I nevertheless donot view them as establishing a violation of the Act onRespondent's part. While McCall may have demonstrateda lack of fairness, good judgment, or even common sense,in issuing a formal warning slip to Middlebrook under thecircumstances, it does not follow that his action was dis-criminatorily motivated in violation of the Act.It is at leasttheoretically possible thatMcCall may not have believedthatMiddlebrook's wife really called him in sick.But evenifMcCall acted irrationally, it would still not follow that hethereby violated the Act. It has simply not been demon-strated by the evidence presented that the warning slip wasissued to Middlebrook because of any union or protectedconcerted activity on his part. Unlike Clark, it has not beenshown that Middlebrook was singularly, particularly, or in-deed at all, active in the plant unionization movement. Hewas only one of 18 employees who had signed the "petition"over a month previously. Although it is true that his is thefirst name signed, it has not been shown that any signifi-cance is attached thereto. It is true that Middlebrook testi-fied that he had not received a warning slip (and that he hadnot even been spoken to, whichseemshard to believe) onthe occasion of either of two prior work absences when hehad failed to call in, but the uncontroverted testimony ofHooper shows that the warning-slip system was only insti-tuted in September, subsequent to the commencement ofthe union activity.15Accordingly, all circumstances considered, in my estima-tion General Counsel has failed through a fair preponder-ance of substantial credible evidence to sustain the burdenwhich is his, of establishing without undue inference-strain-15 I do not agree with GeneralCounsel's contention that the mere change-over to written infractionslips in September,following the inception of theemployees'organizationalefforts,isviolativeof the Act. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDing, that Respondent's issuanceof the September 16 warn-ing slip to Middlebrook was because of Middlebrook's un-ion adherence or protected concerted activityas alleged.Inasmuch as there is a total absence of proof as to theissuanceof a warning slip to employee Wright on or aroundOctober 14, as alleged (perhaps ambiguously or uninten-tionally) in the complaint, the complaint allegation basedupon the supposed issuance of such a document to Wrightis likewise held not established.2.October 17It is evident from what has already been said that fromthe very start lead driver Richard Clark was the designatedleader and the kingpin of the drivers' organizationar effortat Plant 61. It is within the frame of reference of that factaswell as a pending collective-bargaining request, thatevents of October 17 and 20, about to be described, shouldbe appraised.On October 16, Clark was drawn into an industrial rela-tions problem or problems involving another driver or driv-ers at Plant 61. It came about in the following way. On hisway back to Plant 61 from a delivery that afternoon, Clarkencountered Batchelor (lead driver at Respondent's Cham-blee plant and a "petition"signer),who indicated that he(Batchelor) did not intend to report back there becauseMcCall had refused to allow him to wash down his truckblades. Upon arriving at the plant, Clark raised this matterwith McCall, reminding McCall that if concrete is permittedto solidify in the truck it must be removed by operating ajack hammer inside of the drum, a hazardous undertaking.McCall disputed Batchelor's statement.That evening, Clarkattended a drivers' meeting called by the Company at alocal cafeteria. All of the Company's Atlanta officials, in-cluding Hooper and McCall, were there. Batchelor waspresent, but his problem did not come up for discussion.Soon after Clark arrived home after this meeting, he wasvisited by drivers Alexander and Atchison, who informedhim that Atchison (also a "petition"signer) had been dis-charged "for stealing some funds." Clark told Atchison tomeet him at the plant the following morning.On the following morning (October 17), at the plant, withAtchison there, Clark asked General Manager Hooper whathad been decided about Atchison. Hooper replied, "Wealready decided that." Clark requested Hooper to "recon-sider, because the drivers were oingg to refuse to go towork." At this, Hooper ordered Clark to "get your truckkeys; get your truck in the white," which Clark was unableto do inasmuch as his truck was being worked on by me-chanics and was therefore not ready to be loaded. Hooperthen entered the drivers' room and asked what was thematter. He was told by the drivers that they "wanted CurtisAtchison's problem straightened out" since Atchison hadnot actually stolen any money from the Company. Atchison(who, it will be recalled, hadbeen fired the preceding day)himself explained to Hooper that he had merely forgottento remove C.O.D. collections from his shirt pocket since hehad not changed clothes as he apparently normally did. Theupshot of all this was that Atchison was restored to his joband Clark directed the drivers to get into the "white" (i.e.,load up).Following this episode, however, as the Plant 61 driversreturned from their deliveries that morning, they were calledoff and individually spoken to by Hooper and McCall.When it came Clark's turn, Clark was told by McCall, "Weare not going to tolerate with this nonsense any longer. IfI have to, I will shut all the plants down.... I see you guyswant a Union. If you all want a Union, you want a Union,but you should understand that the Union can'tmake thecompany pay no more than what they can afford to pay."Thereupon McCall displayed and asked Clarkto sign adocument which McCall describedas relatingto Clark's"being out from work, and it would go into [your] file at theoffice up there." Clark "Just flat refused" to sign it.16 McCallthen ordered Clark to load up his truck, which Clark did.Hooper was not present during this encounter betweenClark and McCalr, which as credibly recounted by Clarkstandswholly uncontradicted sinceMcCall did nottestify.'"Early that afternoon, as Clark was moving his truck inplace under theloadingapparatus to receive a load of ce-ment for a delivery, McCall ordered the dispatcher to putClark's load on some other truck. When the dispatcher saidno other truck was available, Hooper approached and or-dered Clark to pull his truck away from the loading bin andtold him that he and McCall wished to speak to him. Thereensued a conversation between the threein a car.As credi-bly recounted by Clark, McCall said to him, "It boils downto one thing. You is nothing but a trouble-maker for thecompany . . . and I don't 1'ikg your attitude, and you isnothing but a trouble-maker." When Clark denied this, Mc-Call repeated it, adding, "I noticed you the other night atthe drivers' meeting [i.e., October 16 eveningmeeting, allud-ed tosupra].You sit there. You had your head down. Youdidn't even havea smileon your face." Clark remarked, "Ididn't have anything to smile about. I didn't have anythingto say." McCall, however,againrepeated that Clark was"nothing but a trouble-maker,and that he [McCall] didn'tlikemy Clark's] attitude. So at this point I [Clark] got outof the car; told Mr. McCall and Mr. Hooper both, that ifthat's the way they feel, I quit.... I repeated and said toMr. McCall that I wasn't no trouble-maker. I didn't knowwhat make him felt that way. But he repeated, and keptsaying it, which Mr. Hooper was present, but he did not sayan thing at that point."Clark swore with utter conviction at the hearing, and Ifully credit him, that he had had "no intention ... whatsoev-er" of quittinthatWhenWhen he returned to the plant togather up his clothes, he observed "McCall was sitting thereon thesideof the desk with a smile on his face, about as longas oneof those tables out there."Touching the foregoing, Respondent's truckdriver Mid-dlebrook-a most impressive witness who, as pointed outabove, is still inRespondent's employ 18-testified that itwas indeed Clark who had instructed the drivers not tomove their trucks on the morning of October 17 until theAtchison matter was straightened out; and that they did notgo to work until they received the word from Clark thatThe matter have been straightened up. Let's ggo to work."Middlebrook additionally testified that uponh is return tothe plant from a trip that afternoon (October 17), he washailed bMcCall and asked to come to the batchroom,where McCall asked him if he knew that Clark had "quit,"adding that Clark was "hard-headed and ... stubborn ...nothing but a trouble-maker."McCall utilized theoccasionfor timely questioning of Middlebrook about his own unionsentiments,asking him pointedly at this particular time,16Thedocument in question,a "Write-Up Form"or formal disciplinarywarning slip,on thesubject ofClark's absence on October 13 in order "toattend court,"isdiscussed under"October 20,"infra.17 See fn 18,infra,regardingMcCall's failure to testify.'sThat thecircumstance of testifying while still in the employ of a Respon-dent employer, and thus vulnerable to reprisal,may be regarded as lendingadded weight to an employee's testimony, seeGeorgia Rug Mill,131 NLRB1304, 1305 n 2, enforced as mod.,308 F.2d 89 (C A 5), Wirtzv. B A C. SteelProducts, Inc,312 F.2d 14, 16 (C.A 4) GIFFORD-HILL & CO. INC."What do you think about the Union." Middlebrook's re-sponse was, "I'm with the crowd. Whatever the crowd do,I am going along with them."The foregoing was unaccom-panied by any indication from McCallcCal that Middlebrookneed not answer or that there would be no reprisal for hisanswer.InasmuchasMcCall did not testify, Middlebrook's ac-count stands unchallenged.Since,as already indicated, Iwas extremely favorably impressed by Middlebrook as awitness,I credit his account as described.193.October 20On Monday morning,October 20, Clark reported back toPlant 61 at the usual 6:30 a.m. reporting time,and askedMcCall to be allowed to return to his job.McCall refused,reiterating,as he had on the preceding Friday to Middle-brook as well as to Clark, "Well, it boils down to one thing.You [Clark]are nothing but a trouble-maker,"adding, "Justleave things just like it is."Clark thereupon left the premises.There is neither indication nor claim that any replacementhad been hired for Clark at this time nor that any steps hadbeen taken or initiated along that line. Clark mentionedinstances,by name,of other drivers who had been rehiredafter leaving the Company's employ.It is undisputed thatClark has never been reinstated or rehired.The testimony of Respondent's driver Middlebrook, whois, as I have indicated before, still in its employ,and whomI have had occasion to characterize as a highly impressivewitness,sheds light on the events of October 20 as well asOctober 17,an is revealing in other respects.When Middlebrook arrived at work on Monday morning,October 20,he observed Clark talking with McCall. Soonthereafter,as Middlebrook was going to his truck,McCallaccosted him and said,"`Richard [Clark]asked for his jobback,"and he [McCall]said he told Richard he was goingto leave things like they were because he [Clark] was atrouble-maker and he was hard-headed,and so he wouldn'tgive him his job back....He said he wanted to leave thingslike they were.He didn't want to give Richard his job back.... After he told me that Richard had asked for his job back,he said he told Richard he wasn't going to hire him back.He was going to leave things just like they were.That he wasa trouble-maker and he was hard-headed.And he said,according to this walking out stuff,he wasn't going to tol-erate with that and it wasn't going to happen again. If itwould-if it did,he would shut the whole plant down....He said he got rid of one of the trouble-makers, and he wasgoing to get rid of the rest of them."At the end of that afternoon(October 20), as Middle-brook was washing his truck, McCall approached him andasked,"What do you think the fellows are up to?" Middle-brook answered, 'I don't know."McCall nevertheless con-19Respondent did not produce McCall to testify.Respondent's counselexplained that although McCall was readily available in Atlanta(the site ofthe hearing)he had declined when invited to appear voluntarily, and henceRespondent's counsel was loath to adduce his testimony under subpoenaThe Trial Examiner's offer to issue a subpoena to Respondent for serviceupon McCall was declined.This leaves the state of the record to be thatcertain testimony of credited witnesses(Middlebrook and Clark)standswholly undisputed and unrefuted.I cannot assume from Respondent's fail-ure to produce McCall under the circumstances that-whether or not cur-rently in the employ of Respondent-his testimony would have contradictedthat of these witnesses or that it would have been favorable to Respondent;nor that,if unfavorable to Respondent,itwould necessarily be untrue. Norwill I assume that just because a witness is subpoenaed he will perjure himselfout of spite toward thepartywho has subpoenaed him. Middlebrook himselftestified here under subpoena.345tinued, "Where did theymeetat?"Middlebrook replied,"We all go over to Richard's [i.e., Clark's] houseover theweekend.' McCall pressed on, "Are you going over thatway tonight?" Middlebrook's response was, "I'm not goingto be able tomakeit."McCall thensaid, "I would like youto go overthere andfind out what they are up to." Middle-brook repeated, "I am not sure I can makeit overthere."As already indicated a number oftimes,McCall was notproduced to testify. Accordingly the foregoing,as recountedby Middlebrook, a highly crediblewitness, stands wholluncontradicted.Uponthe basis thereof,I find that, as ayl-leged in the complaint,on October20 Respondent throughits agent and supervisor,McCall, interrogated its employeeMiddlebrookregarding employees'protectedconcerted ac-tivities, threatened dischargeor other reprisalsagainst em-ployees forunion adherence or protected concertedactivity,threatened plant closure in the event of continuance thereof,and, further,solicitedMiddlebrookto actan an informerfor Respondent on fellow employees'protectedconcertedactivities.Relative to those portions of the describedeventsof Octo-ber 17 and 20 in whichGeneral Manager Hooperparticipat-ed, he testified,in response to leading-type questions ondirectexaminationby Respondent's counsel, that he him-self did not "threaten"plant closure onOctober 17 or anyother time; and thathe himself did not "hear" McCall voicesuch a threat around then, "more particularly October 20,1969." It is not surprising that Hooper did not hear McCallmakesuch a threat on October2(J, since Hooper was notthere. As to October 17,Hooper claims to have been presentat theinterview on the morningof that day with McCall andClark andoffers a version thereof at variancewith that ofClark. Comparingtestimonial demeanor and consideringRespondent s failure tocallMcCallas a witness,within theframework of the recordas a whole,I credit the testimonyof Clark andfind thatMcCall didin fact on that datethreatento "shut all theplantsdown," in relation to thedrivers' concertedactivity of that day involving Atchisonand not for anyeconomic reason.Thisleaves for considera-tion the threats ascribed toHooper himselfon October 17;these I find not established,since theonly participation onhis part inthe events of that day wasin the discussion in thecar with McCall and Clark, which involved nothreat suchas alleged.Hooper also testified at length concerning matters alleg-edly bearingon the terminationof employment of Clark onOctober 17and on Respondent's conceded refusal to rein-stateClark on or since October 20. Thus,Hooper testifiedin detail about the allegedC.O.D. shortage of Atchisondescribed above, resultingin Atchison's discharge on Octo-ber 16 and his reinstatementon October 17.According to Hooper's version,the discussionin the caramong him,McCall, and Clarkon the afternoonof October17 involved a review byHooper andMcCall of variousemploymentdelinquencies or shortcomingson Clark's part,inc uding hismaking derogatoryremarks over his truckintercomabout the qualityof the maintenance of his truck,"appparentdisinterest'displayedby him at a safety meetingon the preceding day (October 16), and whatHooper testi-fied were "general indications... that he was not veryinterestedin workingwith Gifford-Hill" and "inviting somechange inperformance" on Clark's part to "do a betterjob."20 According to Hooper, Clark"declined to make thatassurance" but insteadsaid, "People can't change. I can't30 Hooper conceded that no"Write-Up Form" had been prepared in re-gard to these(exclusive of the two absence forms alluded to above, onedealing with Clark's "absence"by reason of his required court appearanceon October 13). 346DECISIONSOF NATIONALLABOR RELATIONS BOARDchange,and you [McCall]can't change...and if you thinkI am a trouble-maker,I had just best quit,"and precipitatelyleft the car. Hooper expressly denied that he or McCall atany time referred to Clark as a "trouble-maker." Upondemeanorobservations,andalsoconsideringMiddlebrook's impressive testimony,independently bear-ing on that particular expression("trouble-maker")as usedin reference to Clark by McCall,who was not produced tocontrovert it, I credit Clark's version of what took place inthe cab of the car on the afternoon of October 17 as themore nearly accurate account 2'Althoughthere may be justification for finding that underthe described circumstances Clark was constructively dis-charged by Respondent on October 17, as urged by GeneralCounselparticularly in view of Clark's status as unioniza-tion kingpin,what had transpired before,the specific eventsof October 17, the strongly suggestive nature of the October17 afternoon conclave in the car as being intended to dis-charge Clark,and the testimony of Hooper indicating thatClark was indeed edged to that very brittle-nevertheless, itisnot in ml view necessary to go that far.Iam,owever,fullypersuadedand find thatRespondent's failure to reinstate Clark on the next workday(Monday, October 17) was, at the very least in substantialand controlling part,on account of his leadership of thedrivers' union and protected concerted activities which wereso unwelcome to Respondent and by reason of which Clarkhad come to be an irritatingthorn in its side and very muchof a "trouble-maker," as McCall openly avowed.I furtherfind that Respondent's current catalogue of reasons for notreinstating Clark on Monday morning-none of them inci-dentally, advanced to Clark then-are wholly pretextuous.Richard Clark was one of Respondent's earliest employ-ees. He had always been well thought of. As recently as Mayhe had received a raise in pay and a promotion to theresponsible position of lead driver-the only such positionin the plant.In General Manager Hooper's own words,Clark was a"bright,intelligent,hard-working guy." As inother cases of this type,itwas not until the employee startedto attempt to exercisehisrights-and in this case to lead theother employees in this endeavor-that his employer beganto have second thoughts about him.Itwas then that hebecame,and since then that he has remained,a markedman. And now, after the fact,there is an attempt to dredgeup pretextuous justifications for the suddenly developeddisaffection.Thus,the employer speaks of garnishments, ac9nviction,22absenteeism,derogatorycomments on histruck "intercom"about the condition of the trucks, andeven failure to smile but, instead,having a "dour"visage orexpression at a meeting.Aside from the conceded facts thatthesematters were known to Respondent and were notlimited to Clark alone,the fact is that Clark was not fired,nor even suspended or disciplined for any of these reasons.Even the nature of the"Write-Up Form"which Respon-dent sought to foist on Clark on the last day of his employ-ment seems transparently devoid of genuineness 23 or2iAmong other things,Clark's candid admission that he did "quit" underthe described circumstances,is a testimonial to his veracity here.22 Respondent has presented a certifiedcopy of therecord of a convictionof Clark,on August 29, upon his plea of guilty, on the charge of storage ortolerating the storage of untaxed liquor.Ihave carefully considered andgiven to this the weight it deserves before amvmg at my findings and conclu-sions herein.General Counsel's posthearing motion to strike it from therecord is hereby denied.zt The same may to a degree also be said about the other"Wnte-Up Form"receivedby Clark. This,dated September 30, related to an absence on theday before,of which he had allegedlyfailed to notify the Company inadvance-an occurrencehardlylimited toClark and concededlynot justify-semblance of justification. Thus, as credibly and indeeduncontrovertedly established by Clark's testimonyon cross-examination, on October 13 he was requiredattendance incourt as a previously subpoenaedwitness inan importantcriminal case.McCall had been notified in advance bycounsel of the necessity of Clark's attendance. On the dayin question,Clark actually reported to work, informed Mc-Call that he "had to be in court" and left for court around8 a.m. He was in court all that day and testified in the case.SinceMcCall did not testify, the foregoing is in no waycontroverted and is credited. Nevertheless-as will be re-called in connection with the events of October17, supra-on October 17 (Friday), following the reinstatement of "pe-tition"signerAtchison after the active interposition ofClark,McCall presented Clark with a typed "Write-UpForm" or formal disciplinary warning slip which he askedbut Clark refusedto sign,dealing with Clark's sitsedl^'unexcused absence on October N. That "Write-Upp Form'states that Clark was "late reporting for work on 10/13/69without prior notification of the company as required. Afterreporting to the plant you refused to go to work and tookthe day off.[NOTE.-Thetyped words "and took the dayoff" are crossed out and in their place are the handwrittenwords "to attend court."] The rules concerning reporting tothe company have been explained to you beore and youwere warned on 9/30/69 that this rule must be compliedwith. You are also warned that any other violations of thisrule or other breaches of company policy may subject youto disciplinary action, including discharge, as the companymay see fit." The issuance of the October 17 warning slipto Clark over his explained, notified, and required atten-dance in Court on October 13-Clark's uncontroverted ac-count concerning which I credit-appears to have been acrudely contrived attempt to create or build up a "record"against him, casting light on the true nature of Respondent'smotive in connection with the events of October 17 andRespondent's refusal to reinstate Clark on October 20.Furthermore, Clark's job was neither filled, nor is thereany contention that Respondent took any step in that direc-tion, between the time he "quit" under the described pro-vocation on the afternoon of Friday, October 17, and theearly morning of Monday, October 20, when he reported tothe plant asusual.Hooper himself testified that Clark'sprecipitateresignationon Friday afternoon without ad-vance notification "put[s] us in a terrible position." Withthisawkward predicament spontaneously resolved byClark's reappearance on the next workdayas usual, itstrains credulity that Respondent would have deliberatelydesired to prolong its "terrible position," unless itwished toremain rid of Clark for a reason unrelated to his efficiencyas a driver. Employers are not in the habit of dischargingexperienced employees merely to replace them.N.L.R.P. v.Davidson Rubber Company,305 F.2d 166, 169 (C.A. 1); N.L.R.B. v. Local 776, IA TSE (Film Editors),303 F.2d 513, 519(C.A. 9), cert, denied, 371 U.S. 826. Respondent's conten-tion that although it would not have discharged Clark forany of the reasons advanced, it nevertheless would not hirea newemployee forthose reasons,does not hold water. Thefact remains that Clark was not a new hire-any more thanAtchison, who had been reinstated on October 17 after hehad beendischargedthe previous day for "stealing." Clark'swork capabilities were tried, tested, fully known, and hadnot been found wanting. The clear fly in the ointment,mg rupture of the employment relationship.As to this,Clark testified thathe is "positive"that the handwrittenwords "Clarkhas been absent 5 dayssince 7/1/69" were not on the"Write-Up Form" of September 30 which hereceived from McCall and whichClarksigned.Since McCall did not testify,Clark's testimony on this point is uncontradicted. GIFFORD-HILL& CO. INC.347however,was his leadership of the union activity to attainthat collective bargaining which Respondent did not wishto pursue.The advantage to Respondent,and the havoc toits employees'aspirations for collective bargaining, of thecoup oridding itselfof Clark isnot to be underestimatedas a key to Respondent's true motive. It was this-if not thisalone,then at least this in substantial and controlling part-which impelled Respondent to refuseto allow Clark to re-sume work on Monday morning,October 20.Clark's caseis somewhat reminiscent of the situation in which RuthEngi, also a unionizational kingpin,found herself inN.L.R.B. v.Wigwam Mills,Inc.,51F.2d 591 (C.A. 7),enforcing 149 NLRB 1601, 1620-24,wherein Mrs. Engl,after formally notifying her employer that she was quitting,later changed her mind and sought to remain.Although heremployer there,as here,had not replaced her, the employerrefused to go along with her change of mind and to permither to "unresign"and remain.The Board's determinationthere that the employer's refusal to allow Mrs. Engl to with-draw her resignation was discriminatorily motivated, wasupheld and enforced by the Court of Appeals.Likewise herein effect Clark on Monday morning sought to withdraw orcancel the technical resignation into w'ch he had beenpushed or provoked by Respondent's officials on the pre-ceding Friday afternoon,concededly before Respondenthad hired or taken any step tohire anybody to replace him.Here,too, as inWigwam,Respondent's alleged reasons forrefusing to permitClark-a senior,experienced,tried andproven employee-to remain,are unconvincing and do notstand scrutiny.I am persuadedthat Clarkwas singled out for retributionhere,when Respondent refused to allow him to resumework on October 20,for no real reason other than that hewas the designated leader and spokesman of a group ofRespondent's employees seeking to exercise rights guaran-teed to themby the law ofthe land,whichRespondentmisguidedly regarded as "trouble-making."If one were toregardasequivocalthecircumstancesattendingRespondent's refusal topermit Clarkto resume work onMonday morning,October 20,but instead in effect to in-sist-as inWigwamwith Mrs. Engl-that he stay "quit,"then,as has been stated,"where the discharge in questioninvolves the`key' employeein an organizationaldrive, itmay supplyshape and substance to otherwise equivocalcircumstances."N.L.R.B.v.Davidson RubberCompany,305F.2d 166, 169 (C.A.1).See alsoN.L.R.B. v. Nabors,296F.2d 272, 275-276 (C.A. 5), cert.denied 344U.S. 865.Upon the recordas a whole, I am fullypersuadedthat butfor Clark's protectedactivityRespondent would have re-stored himto the jobhe occupiedon October 17 with allaccrued rightsand privileges.Iaccordinglyfind thatRespondent's refusal to reinstateClark to itsemploy onOctober 20was in controllingpart by reason of his Unionadherence and protected concerted activities as hereina-bove described.4.October 30It is additionally alleged that on October 30, Respondentissued a disciplinary warning slip to employee Wright be-cause of his union adherence or protected concerted activi-ty. Conceding the issuance of the warning slip, Respondentcontends it was justified for disciplinary reasons unrelatedto union views or protected activity.Credited proof establishes that Joe Louis Wright, a truck-driver in Respondent's Plant 61 and a signer(second name)of the drivers aforedescribed"petition,'sustained personalinjuries in two different accidents on September 25 (the firstat the plant, allegedly toa finger; the second in an automo-bile accident,allegedly to his cervical spine),followingwhich he remained away from work untilNovember 3 (or,possibly, October 30,this not being entirely clear).Upon hisreturn to his job on thatdate(November 3 or October 30),he was given a one week's suspensionby McCall and trans-ferred from Plant61 (downtown Atlanta)toPlant 62(Chamblee,estimatedby GeneralManager Hooper to beabout 11 air miles fromPlant 61). The indicatedreason forRespondent's disciplinaryaction was thatWright had de-layed undulyin returningto work,drawing out his illnessor convalescence(or absence for other reason) beyond thenecessaryor reasonable time.WhenWrightwas asked tosign Res ondent's "Write-Up Form"tothat affect on No-vemberor, possibly, October 30), he declined to do so andthat formso shows.However,he accepted the transfer to thesomewhat more distantChamblee plant,which he concedeshe was toldwas becausethe truck he hadbeen driving atPlant 61 hadbeen otherwise assigned during his absence.Wright then worked at Chambleefrom November 10 toJanuary 5,1970.He denies receiving any previous repri-mand or warning in connectionwithany absence earlierthan the one whichhas been described,and there is nocredible proof that he did.AlthoughRespondent wroteWright a letteron Septem-ber 29, directinghim to returnto work without delay if hewished toremain inhis job,at that time it was cognizantonly of his finger injury-which was apparently minor-and unawareof his automobileaccidentrater thatday, sinceRespondent's copy of itsletter of September 29 bears thehandwrittennotation, "Disregard-auto accident on nite of9/25." However, the "DisabilityCertificate" of Wright'sphysician, Dr. W. N.Harper, dated October29, uponwhichRespondent apparentlyrelied andjustifiablyso, states thatWright wasincapacitatedonly "through" or "to 10-21-69."It would thusseem thatWright's physicalcondition permit-ted his return to work about2 weeks before he showed up,unless he waspreventedfrom so doing for some other validreason,which hasnot been demonstrated.Under these cir-cumstances it cannotbe said thatRespondent's one week'ssuspensionofWright forunnecessarily delaying his returnwas pretextuous or otherwisecolorable. So far as his trans-fer to Chambleeis concerned,Wright concedes he was toldanother driverhad been assignedto his truckat Plant 61and that appears to be the fact,aswell as that it wasRespondent's general policynot to shiftdrivers from trucksthey were actually driving.Respondent was of course underno obligation to keep Wright's truck deadlined indefinitely,under thecircumstances s own,awaiting his possible even-tual return. (It did,after all, keep his jobopen for him overa month.) Nor is thereindicationthatWright was in anyway activein union or concertedprotected activity-otherthan merelybeing one of 18 signatories to the "petition" ofSeptember 9. There is thus no solidjustification for inferringthat Respondent's action in suspendingWrit for a weekand assigninghim to the Chamblee plant,where there wasthen a truck available for him to drive,was discriminatorilymotivatedin violationof the Act.Upon the recordas a whole, it is accordinglyfound thatit has not been established by substantialcredible evidence,as required, thatRespondent'sOctober 30 (or November 3)suspensionofWrightfor one week and his assignmentthereafterto its Chamblee plant,was becauseofWright'sunion adherence or protectedconcertedactivity.Finally, paragraph"12" of the complaint,as somewhatambiguously drafted, is susceptible to the interpretationthat Respondent on October30 also issued a warning sliptoMiddlebrook.Inasmuch as there is no clue to its actual 348DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning,but no proof has been adduced concerninganyC.Recapitulationof Findingswarning slip to Middlebrook on or around October 30, it isfound that it has not been established that any warning slipThe following is a recapitulation of findings made herein:was issued to Middlebrook on October 30.1969Date(s)Complaint ("C") andorBill of ParticularsApprox.No.24("B/P") Par. No(s) .Date.(s)SubjectFinding1C99-9Threats of futility,by JeffreysNot found2C8; B/P19-9Threats, by HooperNot found3C8; B/P19-9Threats,by McCallNot found4C1210-16Discriminatorywarning slip, toMiddlebrookNot found5C1210-16Discriminatorywarning slip, toWright?Not found6C710-17Interrogation,by McCallFound7C8; B/P110-17Threats,by HooperNot found8C8; B/P110-17Threats,by McCallFound9C1010-17Threats to closeplant, by HooperNot found10C1410-17Discharge of ClarkNot found,but see10-20,infra, reClark11C710-20Interrogation, byMcCallFound12C8; B/P110-20Threats, by McCallFound13C1110-20Solicitation to actas informer, byMcCallFound14C1010-20Threats to closeplant, by McCallFound15C15 & 1610-20Discriminatoryrefusal toreinstate ClarkFound16C1310-30(&/orDiscriminatory1-week suspensionNot found11--3)and transfer ofWright17C1210-30(&/orDiscriminatorywarning slip, toNot found11--3)Wright18C1210-30Discriminatorywarning slip,to Middlebrook?Not found GIFFORD-HILL & CO. INC.Upon the foregoing findings and the entire record,I statethe following:IVCONCLUSIONS OF LAW1.At all times material herein, Respondent Gifford-Hill& Co., Inc.has been and is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of theAct.2.At all times material herein,General Teamsters LocalNo. 528 and Laborers'InternationalUnion of NorthAmerica,Local No.438, have each been a labor organiza-tion within the meaning of Section 2(5) of the Act.3.Assertion of jurisdiction in this proceeding is propper.4. By the conduct set forth in section III,supra,whichhasbeen found to constitute unfair labor practices,Respondenthas interfered with,restrained, and coerced its employees inthe exercise of rights guaranteed to them by Section 7 of theAct, and has thereby engaged in and is engagingin unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.By its October 20,1969, refusal,and its refusal andfailure at all times since then,to reinstate or reemploy itsemployee Richard Clark or to permit said employee to re-sume his job and work with Respondent,under the circum-stances set forth in section III,supra,because of his unionadherence and for engaging in concerted activities for col-lective-bargaining purposes and other mutual aid and pro-tectionof its employees as guaranteed by the Act,Respondent has discriminated and is continuing to discrim-inate in regard to the hire, tenure,and terms and conditionsof employment of its employees,in violation of Section8(aX3) of the Act; and has been and is interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, in violation ofSection 8(a)(l) :)f the Act.6. The aforesaid unfair labor practices and each of themaffect commerce within the meaning of Section 2(6) and (7)of the Act.7. It has not been established by a fair preponderance ofthe substantial credible evidence that Respondent has en-gaged in any of the other acts alleged in the complaint, butnot herein found in section III hereof,to be unfair laborpractices;and the complaint should in those respects bedismissed."'Rulings on Respondent's Posthearing MotionsTwo motions have been received from Respondent sincethe conclusion of the hearing.1.At the hearing,Respondent attempted,through its wit-ness,Crouse,to adduce testimony concerning questionsasked by employees and answers provided by a union repre-sentative at union meetings shortly prior to a representation24 Respondent's proposed findings of fact and conclusions of law are al-lowed only to the extent consistent with the findings and conclusions hereinmade,and are otherwise disallowed.Specifically,Respondent's proposedfindings of fact 1,2, 3, and 13,and conclusions of law 1,2, 3, 4, and 5 areallowed;its proposed findings of fact 5,6, 7, 8, 9,11, and 14,and conclusionsof law 6,7, and 8 are disallowed;its proposed finding of fact 12 is allowedto the extent October 16 refers to Middlebrook only and October 30 referstoWright only;its proposed finding of fact 4 is rejected as not establishedby substantial credible evidence; and its proposed finding of fact 10 is reject-ed by reason of its form and wording349election held on November 13, subsequent to the eventshere at issue.General Counsel made timely objection uponthe ground of nonrelevance and upon the further groundthat the Board had already overruled Respondent's objec-tiontotheelectioninvolving this subject.SinceRespondent's objective in seeking to pursue this line wasinitially unclear to me, in order to avoid possible prejudiceto Respondent and because of its assurances indicating thatthe questions were preliminary to a line of inquiry germaneto the issues here,?(overruled General Counsel's objectionsprovisionally,subject to striking the matter from the record.When the thrust of Respondent's questions soon thereafterbecame clear,in response to my inqRespondent statedthat its purpose was to establishas a defenseto this proceed-ing that the Union had ample opportunity at these meetingsthrough explanations and reassurances to employees at-tending those meetings,to overcome or minimize the effectsof any unfair labor practices committed by Respondent.AfterRespondent was given full opportuneclearly andexplicitly to describe this to be the natureof the proof itproposed to adduce,and to state clearly upon the record itscontention that this constituted a defense to this proceeding,I ruled that the matter did not constitute a defense and forthat reason declined to permit further inquiry along thisline. I ruled the matter to be irrelevant as a matter of lawand hence"clearly...not admissible on any ground" underthe final proviso to the last sentence of Rule 43(c) of theFederalRules ofCivil Procedure,which govern the stand-ards of proof in these proceedings in view of the concludingsentence of Section 10(b) of the Act.Notwithstanding myruling,Respondent nevertheless persisted in attempted fur-ther questioning of the witness along the excluded line, asan "offer of proof."Since Respondent had already made itsoffer of proof and the record amply indicated the natureand purpose of the proof it proposed to adduce,as well asmy ruling and reason therefor,thus adequately preservingthe issue for review, I declined to permit further questioningalong this line.(Hearing Transcript,pp. 177-184.)In its posthearing brief, Respondent seeks the withdrawalof my ruling and a reopening of the hearing for the purposeof permitting it to continue its questioning of the witnessalong the excluded line; or,in the alternative, to present afurther statement. No proposed further statement accompa-nies its present application,nor is there claim or indicationthat it would differ from those already in the record. In viewof the fact that Respondent has already adequately andclearly stated in the record the nature and purpose of itsproposed proof,a further statement would serve no usefulpurpose.With regard to the proposed continued question-ing of the witness along the excluded line, I remain of theview that my ruling was correct and that the proposed proofis as a matter of law irrelevant or immaterial to the issueshere.Respondent's renewed motion is accordingly denied.2. Subsequent to the hearing,Respondent moved to re-open the record based upon a newspaper clipping fromTheAtlanta Constitutiondated March 30, 1970 referring to thearrest of one Richard Clark upon certain charges. It is clearthat a newspaper clipping of March 30, 1970 could not haveplayed any role in Respondent's denial of reinstatement toClark on the previous October 20-the only issue in thisaspect of the case-which antedated the news item by aboutfivemonths.Insofar as any bearing on credibility is con- 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerned,it is evidence ofconviction,and not of mere arrest,which may under certain circumstances bear upon credibili-ty.Ruffalo's Trucking Service,Inc. v.National Ben-FranklinIns.Co.,243 F.2d 949,953 (C.A. 2);N.L.R.B. v. Lasiter-Kauffmann Aircraft Corp.,144 F.2d 9, 15 (C.A.8);Posley v.State,199 Tenn.608, 288 S.W. 2d 455;3Wigmore,EvidenceSecs.979-980a(3d ed.1940). Section 10(b) of the Act, asstated above,governs the standards of admissibility of evi-dence in this proceeding.Respondent also seeks leave,in its said posthearing mot-ion, to subpena certain witnesses who it says are in a posi-tion to testify concerning"the character of Richard Clark."Respondent estimates that pursuit of such an inquiry, at thereopened hearing it seeks,`would not take more than twoand one-half (2-1/2) days" (Resp motion,p. 3). Althoughthe nature of the testimony sought or hoped thereby to beadduced is not otherwise specified,such character evidenceor testimony of police authorities or of supposed witnessesto the alleged offense or offenses of which Clark is presuma-bly now being accused,but for which he has not as yet beentried, is ancillary and remote to the issues here,and wouldin any event either be inadmissible or would not affect theresult herein in view of the fact that since newly discoveredon or after March 30,1970, it could not possibly have abearing on the reason for Respondent's actions on October20, 1969.Furthermore,the issues of credibility involved inmy conclusion that Clark was denied reinstatement on Oc-tober 20 for discriminatory reasons are in relevant aspect ofsuch relatively minor nature that they would not affect thatconclusion even if I were to conclude Clark to be defectivein moral character.The foregoing,of course,has no bearingon any right which may accrue to Respondent to declinereinstatement to Clark hereafter(as distinguished from jus-tifying its actions against him on last October 20)by reasonof such newly discovered gross misconduct as may renderhim unfit for further employment;this being,in the currentstate of the record,more appropriately a matter for possi-ble eventual determination at the compliance stage.Cf.N.L.RB.v.Wichita Television Corporation,277F.2d 579,584-85(C.A. 10), cert.denied,364 U.S. 871;Buzza-Cardo-zo, 97 NLRB 1342, 1345,mod. 205 F.2d 889(C.A. 9), cert.denied 346 U.S. 923.For the foregoing reasons,Respondent'smotion to re-open the record for the indicated prupose is in all respectsdenied.V REMEDYHaving found that Respondent has committed and iscontinuingto commit unfair labor practices in violation ofthe Act, I shall recommend that it be required to cease anddesisttherefrom and that it take certain affirmative actiondesignedto effectuate the purposes of the Act. I shall re-commend that Respondent be required to offer reinstate-ment to the employee discriminatedagainst(if necessary,discharginganyperson hired in his place or stead), withoutprejudice to his seniority or other rights or privileges, andthat he be made whole for any loss of earnings and otheremolumentswhich he may have suffered by reason thereof,from October 20, 1969, the date of said unlawful discrimina-tion, to the date of Respondent's offer of reinstatement (orsuch other appropriate date as may be determined in anybackpay or compliance proceeding, as indicated above inconnection with Respondent's motion 2), less his net earn-ings if any during such period; all to be computed in themanner prescribed by the Board inF.W. Woolworth Compa-ny,90 NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716. Respondent shall also be required to makeavailable necessary records for purposes of such computa-tions.Appropriate provision will be made in the Order andposted Notice to Employees which I am recommending, fornotification to the employee discriminated against if he isnow in the Armed Forces of the United States,of his rightto full reinstatement upon application after discharge fromthe Armed Forces,in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of1948, as amended.Because the nature of the unfair labor practices engagedin by Respondent is indicative of an attitude of hostility tocentral purposes of the Act and the free exercise of employ-ee rights secured thereunder,Ideem it appropriate to re-commend that Respondent be required to cease and desistfrom infringing in any manner upon the rights of employeesguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law and upon the entire record,and pursuant toSection 10(c) of the Act,Ihereby recommend issuance bythe National Labor Relations Board of the following:ORDERA. Gifford-Hill & Co.,Inc., its officers, agents,succes-sors,and assigns,shall:1.Cease and desist from:a. Interrogating any employee in violation of Section8(a)(1) of the Act concerning his or other employee's unionmembership,adherence,sympathies,or activities,or con-cerning the exercise or attempted or projected exercise ofany right or any lawful activity of any employee under theAct.b. Directly or indirectly soliciting any employee to act asan informer or to conduct surveillance and report to Re-spondent upon union or other lawful concerted activity,membership,or sympathy,of any employee protected un-der the Act.c.Directly or indirectly threatening any employee withdischarge,layoff,or any other economic detriment, loss,reprisal,or retaliation,because of the exercise or attemptedexercise of any right under the Act,including the right tojoin and support a union and bargain collectively.d.Directly or indirectly threatening any employee that itwill close its plant,thereby ending the jobs of employees, inthe event its employees join or remain members of a unionor in the event they assert or exercise or seek to assert orexercise any right,or engage or attempt to engage in anyactivity,protected by the Act.e.Refusing or failing to hire, rehire,reinstate,or reemployany employee because of his union membership,affiliation,adherence,activity,or sympathy;or because he has assertedor exercised,or attempted to assert or exercise, any rightguaranteed by the Act.f. Interfering in any other manner with,or restraining, orcoercing,any employee in the exercise of his right to self-organization,to form, join, or assist any labor organization;to bargain collectively through representatives of his ownchoosing;to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection;or to refrain from any and all such activities.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:a.Offer Richard Clark immediate and full reinstatementto his former job,or if that job no longer exists to a substan-tially equivalent job, without prejudice to his seniority orother rights and privileges,and make him whole for any lossof pay and emoluments,in the manner set forth in the"Remedy" portion of this Decision.In the event Clark ispresently serving in the Armed Forces of the United States, GIFFORD-HILL & CO. INC.notify him of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Uni-versalMilitaryTraining and Service Act of 1948, asamended, after discharge from the Armed Forces.b. Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment recordss, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay and other emoluments dueunder the terms of this Decision. 'c.Post in each of its three plants in and near Atlanta,Georgia, as well as in its office in Atlanta, Georgia, copiesof the notice attached hereto marked "Appendix A."25 Cop-25 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor ielations Board,the findings,conclusions,recommendations,and Recommended Order herein shall, asprovided in Section 102.48 of the Rules and Regulations,be adopted by theBoard ahd-become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes In the event that the Board'sOrder is enforced by a judgment of a United States Court of Appeals, thewords in the Notice reading "Posted by Order of the National Labor Rela-tions Board"shall be changed to read"Posted pursuant to a Judgment of351ies of said notice, on forms provided by the Regional Direc-tor for Region 10, shall be duly signed and posted imme-diatelyupon receipt thereof and maintained fot 60consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily post-ed.Reasonable steps shall be taken to insure that suchnotices are not altered, defaced, or covered by any othermaterial.d.Notify the Regional Director for Region 10 in writing,within 20 days from receipt of this Decision and recom-mended Order, what steps have been taken to complytherewith.26B. The complaint herein, dated December 23, 1969, be,and it hereby is, dismissed in all respects therein alleged butnot herein found, and Respondents motion for such reliefat the conclusion of the entire case be and it is to such extentonly hereby granted.theUnitedStatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."26 In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read. "Notify saidRegional Director inwriting within10 daysfrom the date of thisOrder whatsteps said Respon-dent has takento complyherewith "